

	

		III

		109th CONGRESS

		1st Session

		S. RES. 38

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Lugar, Mr. Biden,

			 Mr. Akaka, Mr.

			 Alexander, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Bennett, Mr. Bingaman, Mr.

			 Bond, Mrs. Boxer,

			 Mr. Brownback, Mr. Bunning, Mr.

			 Burns, Mr. Burr,

			 Mr. Byrd, Ms.

			 Cantwell, Mr. Carper,

			 Mr. Chafee, Mr.

			 Chambliss, Mrs. Clinton,

			 Mr. Coburn, Mr.

			 Cochran, Mr. Coleman,

			 Ms. Collins, Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. Dayton,

			 Mr. DeMint, Mr.

			 DeWine, Mr. Dodd,

			 Mrs. Dole, Mr.

			 Domenici, Mr. Dorgan,

			 Mr. Durbin, Mr.

			 Ensign, Mr. Enzi,

			 Mr. Feingold, Mrs. Feinstein, Mr.

			 Graham, Mr. Grassley,

			 Mr. Gregg, Mr.

			 Hagel, Mr. Harkin,

			 Mr. Hatch, Mrs.

			 Hutchison, Mr. Inhofe,

			 Mr. Inouye, Mr.

			 Isakson, Mr. Jeffords,

			 Mr. Johnson, Mr. Kennedy, Mr.

			 Kerry, Mr. Kohl,

			 Mr. Kyl, Ms.

			 Landrieu, Mr. Lautenberg,

			 Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Mr. Lott, Mr.

			 Martinez, Mr. McCain,

			 Mr. McConnell, Ms. Mikulski, Ms.

			 Murkowski, Mrs. Murray,

			 Mr. Nelson of Florida,

			 Mr. Nelson of Nebraska,

			 Mr. Obama, Mr.

			 Pryor, Mr. Reed,

			 Mr. Roberts, Mr. Rockefeller, Mr.

			 Salazar, Mr. Santorum,

			 Mr. Sarbanes, Mr. Schumer, Mr.

			 Sessions, Mr. Shelby,

			 Mr. Smith, Ms.

			 Snowe, Mr. Specter,

			 Ms. Stabenow, Mr. Stevens, Mr.

			 Sununu, Mr. Talent,

			 Mr. Thomas, Mr.

			 Thune, Mr. Vitter,

			 Mr. Voinovich, Mr. Warner, and Mr.

			 Wyden) submitted the following resolution; which was considered and

			 agreed to

		

		RESOLUTION

		Commending the people of Iraq on the

		  January 30, 2005, national elections.

	

	

		Whereas on January 30, 2005, Iraq held its first

			 democratic elections in nearly half a century;

		Whereas after more than 3 decades of enduring harsh

			 repression and lack of freedom, millions cast ballots on January 30, 2005, to

			 determine the future of their country in an election widely recognized as a

			 success by the international community;

		Whereas the hard work, contributions, vision, and

			 sacrifices of the Interim Iraqi Government in undertaking major political,

			 economic, social, and legal reforms and, in conjunction with the efforts of the

			 Iraqi Independent Electoral Commission, in ensuring that Iraq held nationwide

			 elections on January 30, and in not being intimidated by terrorist and

			 insurgent forces resulted in the successful elections of January 30;

		Whereas on January 30, President George W. Bush stated

			 that the election in Iraq was a milestone in Iraq’s history and

			 that the world is hearing the voice of freedom from the center of the

			 Middle East;

		Whereas the January 30 election is another step in the

			 process of developing a free and democratic Iraq;

		Whereas the people of Iraq cast votes to freely choose the

			 275-member Transitional National Assembly that will serve as the national

			 legislature of Iraq for a transition period, name a Presidency Council, and

			 select a Prime Minister;

		Whereas the Transitional National Assembly will draft the

			 permanent constitution of Iraq;

		Whereas the election establishes a credible process for

			 governing Iraq under a mandate from the majority of the people of Iraq for a

			 new Iraq in which all communities are represented, minority rights are

			 respected, and violence is not tolerated;

		Whereas an estimated 14,300,000 Iraqis were registered to

			 vote at more than 5,000 polling stations across Iraq and in 14 other

			 countries;

		Whereas, with 256 political entities composed of 18,900

			 Iraqi candidates standing for election in 20 different elections (the national

			 election, 18 provincial elections, and Kurdistan Regional government election),

			 voter turnout demonstrated widespread enthusiasm for self-determination;

		Whereas Iraqi security forces joined with United States

			 and Coalition forces in providing security for the elections;

		Whereas despite these efforts, many Sunni Iraqis in some

			 provinces did not vote because of fear and intimidation;

		Whereas the United Nations Electoral Assistance Division

			 and other nongovernmental organizations provided technical support and

			 assistance to the Independent Electoral Commission of Iraq and the Iraqi

			 Interim Government;

		Whereas the people of Iraq will again exercise their

			 popular will through a national referendum in October 2005, when the

			 Transitional National Assembly presents a draft constitution for Iraq;

		Whereas national elections based on that constitution are

			 then to be held in December 2005 to choose an Iraqi government in a manner

			 prescribed by the constitution;

		Whereas it is in the interest of Iraq, the Middle East,

			 the United States, and the international community that Iraq successfully

			 transitions to a functioning democratic state, as this may serve as a catalyst

			 for peace and stability in the region; and

		Whereas the Iraqi government needs assistance from the

			 broader international community to further develop governing capacity, train

			 effective security forces who can defeat the terrorists and insurgents and

			 maintain law and order, improve economic conditions, and maintain essential

			 services, such as the delivery of electricity, gasoline, and water: Now,

			 therefore, be it

		

	

		That the Senate—

			(1)commends the

			 people of Iraq on the successful nationwide elections held in Iraq on January

			 30, 2005, and recognizes the elections as another step in developing a free and

			 democratic Iraq;

			(2)recognizes the

			 desire for freedom and liberty of all individuals who served as candidates,

			 campaign workers, United Nations and Iraqi election officials, and voters in

			 the January 30, 2005, elections in Iraq and congratulates the new members of

			 the Transitional National Assembly and the leaders of the provincial and

			 regional governments;

			(3)urges the new

			 leadership of Iraq to move forward with drafting the constitution, upholding

			 the law, and holding a referendum on the new constitution in October

			 2005;

			(4)encourages

			 participation of all groups and communities in the drafting of a new

			 constitution and the formation of a permanent government for Iraq;

			(5)recognizes and

			 honors the sacrifices made for freedom and liberty in Iraq by the people of

			 Iraq;

			(6)commends the

			 Iraqi security forces, and the U.S. armed forces and Coalition forces, who

			 ensured the elections could be conducted in a relatively safe, secure, and

			 credible manner;

			(7)condemns and

			 deplores all acts of violence and intimidation against the people of Iraq by

			 members of the former Iraqi regime, insurgents, and other extremists and

			 terrorists;

			(8)supports the

			 establishment of a fully democratic Iraqi government that respects the rule of

			 law, promotes ethnic and religious tolerance, respects the rights of women and

			 all minorities, provides security and stability for the people of Iraq, and has

			 the capacity to maintain basic services such as the delivery of sufficient

			 electricity, gasoline, and water;

			(9)believes that it

			 is in the interest of the people of Iraq, the Middle East, the United States,

			 and the international community that Iraq transitions to a fully democratic

			 state, and that doing so may serve as a catalyst for peace and stability in the

			 region;

			(10)calls on the

			 international community, particularly Arab states, countries with predominantly

			 Muslim populations, and all North Atlantic Treaty Organization member states,

			 to provide military and police personnel to train and assist Iraqi security

			 forces and to otherwise assist in the political and economic development of

			 Iraq;

			(11)encourages the

			 newly-elected transitional government of Iraq to ensure that all Iraqis,

			 including members of the Sunni religious community, are represented in the

			 Constitution-writing process and in the new Iraqi cabinet to improve the

			 prospects for national unity and consensus; and

			(12)looks forward to

			 welcoming Iraq into the world community of democratic nations.

			

